Citation Nr: 1229517	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO. 05-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. His claims file was subsequently transferred to the VA RO in Columbia, South Carolina. The rating decision on appeal denied entitlement to a TDIU. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In February 2009, December 2010, and September 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1. The reports of the Veteran's May 2009 VA examination and February 2011 social and industrial survey are competent medical evidence. 

2. The Veteran's service-connected disability does not preclude him from securing or following substantially gainful employment. 


CONCLUSION OF LAW

A total rating based on individual unemployability due to the Veteran's service-connected disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for in August 2005. This letter advised the Veteran of what evidence was required to substantiate his claim for a TDIU, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in October 2011 which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claim was then readjudicated in the June 2012 SSOC. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), records from the Social Security Administration (SSA), reports of post-service medical treatment, and the reports of a VA examination in May 2009 and a social and industrial survey in February 2011. The examination and social and industrial survey were adequate because they were based on a thorough examination or interview, a description of the Veteran's pertinent medical and employment history, and a complete review of the claims folder. The examiner and interviewer also provided rationales for the opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

This case was remanded in February 2009 so that SSA records and private medical records could be obtained and so the Veteran could be afforded a VA examination. He underwent a VA examination in May 2009. The case was remanded again in December 2010 so that a social industrial survey could be conducted, which it was in February 2011. The case was remanded a third time in September 2011 so SSA records could be obtained and so he could receive proper VCAA notice. SSA records were subsequently obtained and the Veteran was provided with proper VCAA notice as discussed above. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 





TDIU

The Veteran contends that his service connected disability prevents him from working. Because the evidence shows that he is capable of sedentary employment, his claim will be denied. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination, but consideration may be given to the Veteran's level of education, special training, and previous work experience. 38 C.F.R. 
§§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level. Id. (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not sufficient because a schedular rating itself is recognition that a Veteran's industrial capacity is impaired to some degree. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. See 38 C.F.R. § 4.16(a). The Veteran has one service connected disability: varicose veins of the right leg with post phlebitic syndrome, evaluated at 60 percent. The threshold set forth in 38 C.F.R. § 4.16(a) is met. However, the evidence of record does not show that he is rendered unemployable as a result of his service connected disability. 

The Veteran underwent a VA examination in May 2009. The examiner found that the Veteran was status post vein stripping and had a vein valve replacement. He had constant edema of the right lower extremity with intermittent pain that was somewhat relieved by rest. It caused "some marked interference" with the Veteran's employment because he was unable to stand for more than 20 minutes at a time and needed to elevate his leg periodically. The examiner concluded that the Veteran could perform sedentary work. 

The Veteran underwent a social and industrial survey in February 2011. The interviewer noted that the Veteran had a limp and problems getting in and out of his chair. There were no obvious signs of communication problems and the Veteran was cooperative and friendly. He stated that over the years, his right leg condition had worsened. He did physical therapy at home and felt that the symptoms were relieved. He was only able to stand for 30 minutes but with swelling, pain, and instability. He reported working for the casino industry for 36 years and that he enjoyed his job. 

From January 1971 to January 2005 he held 12 different positions in the casino industry. He reported leaving the industry because he was no longer physically able to do his job because of his service connected disability. At the time of his retirement, he was required to survey the grounds of the casino. He was unable to remain on his feet long enough to do his job, and retired after he had trouble walking after his shifts ended. At the time he retired, his job required him to walk around a casino and the interviewer noted that he spent 90 percent of his work time on his feet, which exacerbated his symptoms. The Veteran requested intermittent Family Medical Leave Act (FMLA) leave and after 12 weeks he was unable to resume his job. He went on short term disability from his employer and began to receive SSA benefits in May 2005. 

Since leaving the workforce, he enjoyed golf and played once or twice a week when he was allowed to drive the golf cart right up to the tee. He had a new interest in physical training and liked to do yard work, ride a stationary bicycle, and walk on a treadmill. He wore a support stocking while doing these activities and was only able to do them for 30 minutes at a time. He was no longer able to walk outdoors. After retiring from the casino, he worked as a golf course employee from 2005 to 2008. This job entailed riding a golf cart around the premises to make certain that patrons were following the rules of the course. The interviewer noted that aside from his job as a golf course employee, "there is no evidence that the [V]eteran sought other employment that would allow him to be off of his feet."  

The interviewer reviewed the Veteran's medical records and noted that in 2004 Dr. I. recommended a sitting job. In June 2005, a VA physician stated that the Veteran could work in a seated position. Based upon the medical records and the results of the survey, the interviewer concluded that the Veteran's service connected disability did not render him unable to secure or follow a substantially gainful occupation. 

The Veteran's VA treatment records also contain evidence pertaining to his employability. In September 2004, the Veteran was diagnosed with chronic venous insufficiency of the right leg. It was noted that he spent a lot of time on his feet at his job as a casino manager. He wore heavy duty support stockings to the knee level. The physician recommended a heavy duty stocking that covered his entire leg and buttock, but the Veteran declined to wear it. The physician concluded that the Veteran "may well need to find a position in the casino industry that does not involve prolonged standing, which makes his symptoms worse."

In October 2004, Dr. K. D., a VA physician, stated that the Veteran should avoid prolonged standing and should seek a position which did not require standing for more than 20 minutes at a time. 

In June 2005, a VA physician noted that he should not stand or walk a lot. He was on temporary absence from work for part of June 2005 and was allowed to return with the limitation that he be accommodated to a sitting position. Otherwise, his leg swelling would continue as the day progressed because standing exacerbated his symptoms. The physician noted that this recommendation was "indefinite" because there was no realistic hope of his leg condition improving and that it was likely to deteriorate in the future. 

The VA examination, social and industrial survey, and VA treatment records do not support the Veteran's claim because they show that he would be capable of working in a sedentary position where his symptoms would not be exacerbated by standing or walking. 

SSA determined the Veteran to be disabled by chronic venous insufficiency as of May 2005, and not before. The findings of SSA are not controlling in the adjudication of VA benefits. Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992). However, given that in this case SSA addressed the specific question now before the Board (i.e., the earliest date at which the Veteran was too disabled to be gainfully employed), the Board finds the SSA determination to be probative although not necessarily dispositive. 

The Veteran's private medical records provide evidence in support of his claim. His private physician, Dr. M. P., stated in October 2004 that the Veteran was "unable to work and maintain a gainful employment because of ...post phlebitic syndrome."  In February 2005, Dr. M. P. stated that the Veteran was unable to perform his duties at work because of right leg swelling and pain from chronic venous insufficiency. 

Although Dr. M. P.'s statements provide evidence in support of the Veteran's claim, they are less probative than the findings of the VA examiner, social and industrial survey interviewer, and VA physicians. His October 2004 statement is contradicted by the fact that the Veteran continued working at the casino until June 2005 and thereafter he worked for three years as a golf course employee. His February 2005 statement simply concludes that the Veteran's disability prevented him from working at his job as a casino manager as opposed to preventing all employment. 

In a February 2010 statement, the Veteran stated that he had no training or skills other than those related to the casino injury. Although the Board finds the Veteran's assertion to be credible, its probativity is outweighed by the finding of the February 2011 interviewer that he worked for three years as a golf employee, outside of the casino industry. Even without training relevant to other fields, the Veteran was employed outside of the casino industry. 

In this case, VA physicians in September 2004 and October 2004 found the Veteran to be capable of sedentary employment. In June 2005 a VA physician found that the Veteran could return to work so long as he worked in a sitting position. The May 2009 VA examiner found that the Veteran could perform sedentary work. The February 2011 social and industrial survey interviewer reported that after leaving the casino industry, the Veteran worked for approximately three years as a golf course employee, which was a job that did not require walking or standing. The interviewer also noted that after leaving the job in 2008, there was no evidence that the Veteran sought other employment. The February 2011 examiner concluded that he was not unemployable as a result of his service connected disability. The Board finds that this evidence is more probative than the two statements from Dr. M. P., the Veteran's February 2010 statement, and the determination of the SSA. The evidence reflects that although the Veteran's service connected disability prevents him from performing the occupation of casino manager, he is capable of performing sedentary employment. 

As the preponderance of the evidence is against a finding that the Veteran is unemployable solely as the result of his service-connected disability, the Board finds that entitlement to a total disability rating based on individual unemployability is not warranted. In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 







							(CONTINUED ON NEXT PAGE)
ORDER

A TDIU is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


